EJECTMENT. Judgment below for the defendant. The facts raising the legal question in the cause are as follow:
Jones and Hamilton were tenants in common of two lots in Brookville, but neither of them was in actual pos*406session. How they derived title does not appear.- Jones made a deed covering the entire property to Logan, and Logan deeded the same to McCleary, in 1819. McCleary took possession of the entire property and improved it, never accounting to Hamilton or any representative of his for the use of any part thereof. In 1S36,/o?ies and Hamilton deeded the lots to McCarty, the lessor of the plaintiff. The present suit was commenced, in 1849, against the heirs of Me Cleary. McCleary and his heirs had been in possession, claiming title to the entire property under the deed from Logan, for more than twenty years next preceding the commencement of this suit. The question of law upon these facts is, could the jury infer from them that McGleary’s possession of the whole property was adverse ? for if so, the deed to McCarty was void and gave no title. They did so infer, and we think they were authorized to do so. The authorities seem to be conclusive. 2 Greenl. Ev. p. 259. — 1 Greenl. Cruise, pp. 393, 394, and cases cited.
G. Holland, for the appellant.
J. A. Matson, for the appellee.
The judgment below is affirmed with costs.